DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merritt (U.S. Pub. No. 2004/0243905).
As to claim 1, Merritt teaches method of processing a data stream (audio, video, voice, or data, [0037], lines 5-7) for a display apparatus (display apparatus 120, [0044], lines 1-4), the method comprising: 
determining whether or not input image data has a communication error (As can be seen in Step 312, it is determined to send the next data packet, wherein if no data is to be sent, but step 314’s status flag will still be set at “send all” an error message is generated in steps 322, 324, and 326); 

processing a packet of the data stream of the input image data depending on a packet process enable signal (processing a packet of the data stream, which could be an audio video, voice, or data, [0037], lines 5-7, when the process returns to step 312 from step 326; in step 312 when there is more data to be sent the process enable signal 312 has an activated status of YES and the process moves to step 308 and 310 to sent data packets), wherein the packet process enable signal is set according to a type of the communication error (packets that have not been received, [0046], lines 11-19, the invalid packets are packets that have error or are not received, wherein the valid packets are therefore packets that have no errors and are received, which are processed in steps 308, 310, and 312).
As to claim 3,  Merritt teaches the packet of the data stream of the input image data is not processed when the packet process enable signal has an inactivated status (no data to be sent, NO in step 312 is interpreted as inactivated status; outputting an error report in steps 322, 324, and 326, [0054], lines 1-9, when a packet process enable signal in steps 312 and 314 has an inactivated status of no data to be sent, but the status flag is “sendall’).
As to claim 4, Merritt teaches the packet of the data stream of the input image data is processed when the packet process enable signal has an activated status 
As to claim 5, Merritt teaches the packet of the data stream of the input image data is processed when it is determined that the communication error is unrelated to the packet (when the process in step 312 is YES, then the packet process enable signal is in activated status and the process moves between steps 308, 310, and 312 and is not related to the communication error of steps 322, 324, and 326).
As to claim 8, Merritt teaches, determining validity of the packet of the data stream ([0046], lines 11-19, the invalid packets are packets that have errors or are not received, wherein the valid packets are therefore packets that have no errors and are received, which are processed in steps 308, 310, and 312), wherein the packet of the data stream is processed when the packet process enable signal has an activated status and the packet is valid (the packet enable signal, which is YES in decision step 312 and the process is activated and moves to step 308 to send another data packet) (it is understood in paragraph [0046], lines 11-19 that a valid packet is a packet that has no errors and is received, therefore if the process of packet enable signal does not become inactivated in step 312 by having a decision of NO, then the packet is transmitted without error generated in steps 322, 324, and 326).

As to claim 9, Merritt teaches determining whether or not the communication error is related to the packet  (in steps 312, 314, 316, 318, and 320 it is determined whether or not the communication error is related to the packet that has not been sent), wherein the packet of the data stream is processed without determining validity of the packet of the data stream (As can be seen in steps 308, 310, and 312 the packets are transmitted without determining validity)  when the packet process enable signal has an activated status (when the process in step 312 is YES, the process goes back to step 308 to send the next data packet, wherein in steps 308, 310, and 312 there are no steps to validate a package)  and the communication error is unrelated to the packet (when the process in step 312 is YES, then the packet process enable signal is in activated status and the process moves between steps 308, 310, and 312 and is not related to the communication error of steps 322, 324, and 326).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Maciesowicz (U.S. Pub. No. 2012/0026202).
As to claim 2, Merritt teaches the method of claim 1,
Merritt does not teach the error is a checksum error,
Maciesowicz teaches wherein the communication error includes at least one of SoT (start of transmission) error, SoT sync error, EoT (end of transmission) error, EoT sync error, Bus Turn-Around (BTA) timer time out error, ECC (error correction code) error, a checksum error, an invalid transmission length error, or DSI (display serial interface) protocol violation (Packet process for a checksum error (the system notifies that checksum errors are occurring because the display is receiving corrupted data packets, [0037], lines 8-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention as filed to have added the checksum error of Maciesowicz to the packet process enable signal of Merritt because the system is notified of the error, [0037], line 8, wherein after the system is notified of an error, the packet process enable signal of Merritt is inactivated so that the system may send an error in response to a packet is not being sent or is invalid.
As to claim 10, Merritt teaches the packet process enable signal is inactivated (when no more data to send is determined in step 312 the packet process enable signal is inactivated meaning the process does not go to step 308 to send more packets 
Merritt does not teach the error is a checksum error,
Maciesowicz teaches packet process for a checksum error (the system notifies that checksum errors are occurring because the display is receiving corrupted data packets, [0037], lines 8-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention as filed to have added the checksum error of Maciesowicz to the packet process enable signal of Merritt because the system is notified of the error, [0037], line 8, wherein after the system is notified of an error, the packet process enable signal of Merritt is inactivated so that the system may send an error in response to a packet is not being sent or is invalid.

Allowable Subject Matter
Claims 6, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to because the prior art references do not teach in the method of the processing a data stream for a display apparatus the packet of the data stream of the input image data is processed when the communication error is EoT error. 

Claim 11 is objected to because the prior art references do not teach the packet process enable signal is activated for DSI protocol violation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubota (U.S. Pub. No. 2012/0092694) teaches a communication device and a communication system.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691